

117 HR 754 IH: Protecting Religion from Government Act of 2021
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 754IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Good of Virginia (for himself, Mr. Lamborn, Mrs. Boebert, Mr. Gaetz, Mr. Rosendale, Mr. Mooney, and Mr. Moore of Alabama) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prevent States and local jurisdictions from interfering with services held at houses of worship, and for other purposes.1.Short titleThis Act may be cited as the Protecting Religion from Government Act of 2021.2.Prohibition against interference by State and local governments with services held at houses of worshipConsistent with First Amendment to the Constitution of the United States, the government of a State or locality therein may not impose any law or regulation limiting the ability for any house of worship to hold any religious service or celebrate any religious ceremony in person as such house of worship determines is appropriate.3.Federal cause of action to challenge State and local regulation of interstate commerce(a)Private right of actionA person, including an individual or religious institution, affected by a law or regulation of a State or unit of local government limiting the ability for any house of worship to hold services in person may bring an action in the appropriate district court to invalidate such a law or regulation.(b)Preliminary injunctionUpon a motion of the plaintiff described in subsection (a), the court shall issue a preliminary injunction to preclude the State or unit of local government from enforcing the law or regulation at issue until such time as the court enters a final judgment in the case, unless the State or unit of local government proves by clear and convincing evidence that—(1)the State or unit of local government is likely to prevail on the merits at trial; and(2)the injunction would cause irreparable harm to the State or unit of local government.(c)Statute of limitationsNo action shall be maintained under this section unless it is commenced within 10 years after the cause of action arose.